DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2020-02-25 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-10 and 12-18 are pending in the application.  Claim 11 is cancelled.
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 Line 9 includes two commas: “generated, , wherein”  Appropriate correction is required.
Remarks – 35 USC 101
Examiner notes that in the independent claims, the “data- visualization interface to show interactive views” is sufficient to integrate the mental process into a practical application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 7:  “software defined beacon systems to automatically extract and contextualize”
Claim 7:  “contextual analysis engine to mine an enterprise data set to identify patterns…and to extract contextual information”
Claim 7:  “a statistical modeling engine to create contextual performance indicators”
Claim 7:  “a real-time recommendation engine to create contextual performance scores and measure key attributes and evaluate the key attributes”
Claim 7:  “an augmented intelligence system to solicit and process feedback to update markers”
Claim 7:  “a real-time reality engine to deliver information to an end user…and provide a data-visualization interface to provide interactive views”
Claim 10:  “software defined beacon system is operable to continuously monitor”
Claim 12:  “real-time recommendation engine is operable with the augmented intelligence system to  continuously measure, process feedbacks, and record”
Claim 13:  “augmented intelligence system is operable to generate predictive models and receive feedback…to further refine the predictive models”
Claim 14:  “real-time recommendation engine is operable to automatically learn and adjust one or more target variable”
Claim 15:  “a remediation engine operable to generate a next best action”
Claim 18:  “a data fusion and enrichment component that processes one or more data sources to generate a plurality of datasets and data”
Claim 18:  “a contextual intelligence (CI) component to create one or more interest graphs”
Claim 18:  “a data access and serving component to generate the data genome as a semantic map”
Claim 18:  “a learning, enrichment, analytics and prediction component to automatically predict, recommend, or infer possible attributes to be included in the data genome component and perform data enrichment…and operable to determine unknown attributes of behavior patterns…by deriving hidden relationships”
Claim 18:  “a display…to provide a data-visualization interface to show interactive views”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein at least one of the software defined beacon system to measure, and report metrics and performance data associated with an enterprise”.  The meaning here is not clear.  Examiner is interpreting as “wherein at least one of the software defined beacon system measures and reports metrics and performance data associated with an enterprise”.
Claim 10 is rejected because it inherits the deficiencies of Claim 9.
The claim limitations below for Claims 7, 10, 12-15, and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Examiner notes that while Applicant claims memory and a processor, this alone is not sufficient for a computer-implemented means-plus-function claim, as an algorithm must be disclosed.  (MPEP 2181(II)(B):  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.”)
Claim 7:  “software defined beacon systems to automatically extract and contextualize”; no specific algorithm is disclosed in the Specification for extracting and contextualizing, thus this is rejected under 35 U.S.C. 112(b)
Claim 7:  “contextual analysis engine to mine an enterprise data set to identify patterns…and to extract contextual information”; no specific algorithm is disclosed in the Specification for mining and identifying patterns, thus this is rejected under 35 U.S.C. 112(b)
Claim 7:  “a statistical modeling engine to create contextual performance indicators”; no specific algorithm is disclosed in the Specification for extracting and contextualizing, thus this is rejected under 35 U.S.C. 112(b)
Claim 7:  “a real-time recommendation engine to create contextual performance scores and measure key attributes and evaluate the key attributes”; no specific algorithm is disclosed in the Specification for scoring and measuring, thus this is rejected under 35 U.S.C. 112(b)
Claim 7:  “an augmented intelligence system to solicit and process feedback to update markers”; no specific algorithm is disclosed in the Specification for soliciting and processing feedback, thus this is rejected under 35 U.S.C. 112(b)
Claim 7:  “a real-time reality engine to deliver information to an end user…and provide a data-visualization interface to provide interactive views” ; no specific algorithm is disclosed in the Specification for delivering information, or providing a data-visualization interface with interactive views, thus this is rejected under 35 U.S.C. 112(b)
Claim 10:  “software defined beacon system is operable to continuously monitor”; no specific algorithm is disclosed in the Specification for continuously monitoring, thus this is rejected under 35 U.S.C. 112(b)
Claim 12:  “real-time recommendation engine is operable with the augmented intelligence system to  continuously measure, process feedbacks, and record”; no specific algorithm is disclosed in the Specification for continuously measuring, processing feedback, and recording, thus this is rejected under 35 U.S.C. 112(b)
Claim 13:  “augmented intelligence system is operable to generate predictive models and receive feedback…to further refine the predictive models”; no specific algorithm is disclosed in the Specification for generating and refining predictive models, or receiving feedback, thus this is rejected under 35 U.S.C. 112(b)
Claim 14:  “real-time recommendation engine is operable to automatically learn and adjust one or more target variable”; no specific algorithm is disclosed in the Specification for learning and adjusting variables, thus this is rejected under 35 U.S.C. 112(b)
Claim 15:  “a remediation engine operable to generate a next best action”; no specific algorithm is disclosed in the Specification for generating a next best action, thus this is rejected under 35 U.S.C. 112(b)
Claim 18:  “a data fusion and enrichment component that processes one or more data sources to generate a plurality of datasets and data”; no specific algorithm is disclosed in the Specification for processing data sources to generate datasets, thus this is rejected under 35 U.S.C. 112(b)
Claim 18:  “a contextual intelligence (CI) component to create one or more interest graphs”; no specific algorithm is disclosed in the Specification for creating interest graphs, thus this is rejected under 35 U.S.C. 112(b)
Claim 18:  “a data access and serving component to generate the data genome as a semantic map”; no specific algorithm is disclosed in the Specification for generating the data genome as a semantic map, thus this is rejected under 35 U.S.C. 112(b)
Claim 18:  “a learning, enrichment, analytics and prediction component to automatically predict, recommend, or infer possible attributes to be included in the data genome component and perform data enrichment…and operable to determine unknown attributes of behavior patterns…by deriving hidden relationships”; no specific algorithm is disclosed in the Specification for predicting, recommending, or inferring attributes, or determining unknown attributes by deriving hidden relationships, thus this is rejected under 35 U.S.C. 112(b)
Claim 18:  “a display…to provide a data-visualization interface to show interactive views”; no specific algorithm is disclosed in the Specification for providing a data-visualization interface with interactive views, thus this is rejected under 35 U.S.C. 112(b)
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claiming these components with no recited algorithms amounts to pure functional claiming (MPEP 2181(II)(B): “To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming”)
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8 and 9 are rejected because they inherit the deficiencies of Claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et. al. (“Optimal Strategy for Proactive Service Delivery Management Using Inter-KPI Influence Relationships”; hereinafter “Dasgupta”) and Bauer et. al. (US 2015/0317376 A1; hereinafter “Bauer”)
As per Claim 1, Dasgupta teaches a method for generating an enterprise data genome for an enterprise, the method comprising: 
identifying attributes, measures, and thresholds of enterprise entities, the identified attributes, measures and thresholds being related to financial and operational outcomes of the enterprise (Dasgupta, Page 131 Intro, discloses:  “A Service System (SS) is an organization composed of (a) the resources that support, and (b) the processes that drive service interactions so that the outcomes meet customer expectations”.  Here, Dasgupta discloses an enterprise (“organization”).  Dasgupta, Page 131 Abstract, discloses:  “To lower risks, every Service Delivery (SD) environment needs to define its own key performance indicators (KPIs) to evaluate the present state of operations and its business outcomes.”  Here, Dasgupta discloses operational outcomes (“present state of operations and its business outcomes”). Dasgupta also discloses financial outcomes on Page 132 Para 3:  “The problem of selecting the right set of KPIs, such that the desired outcome state is attained within a time and a budget constraint has also not been addressed in the service system domain.”  Here, Dasgupta discloses these outcomes done “within…a budget”, thus disclosing financial outcomes.  Dasgupta, Page 134 Section 3.1 Para 2, discloses:  “The KPIs are collected from different data sources such as work hours claim catalogues, human resource management, and customer works process management tools deployed in a large service delivery organization.”  Here, Dasgupta discloses identifying attributes of enterprise entities (“KPIs”).  Dasgupta continues on Page 135 below Fig. 1:   “We next measure the variability in each individual KPI and compute the coefficient of variation (COV) for each. The coefficient of variation is a normalized measure of dispersion of a probability distribution. and is defined as: COV = σ/μ where σ is the standard deviation and μ is the mean of the distribution. COV is a useful statistic for comparing the degree of variation and equals to 1 for exponential distribution. Distributions with COV > 1 (such as a hyper-exponential distribution) are considered high-variance, while those with COV < 1 are considered low-variance.”  Here, Dasgupta discloses measures (“measure the variability”) and thresholds (“COV < 1 are considered low-variance”)).
automatically extracting and contextualizing, using one or more of a plurality of software defined beacon systems based on a context in which each software defined beacon system is operating, the identified attributes and measures using measured enterprise data, each software defined beacon system including hardware and automatically scanning enterprise data sources based on a profile that specifies what to measure and at what interval to identify one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies. We use data for real 57 service systems collected over 60 weeks of duration in the year 2012. We use the weekly frequency data for analysis. For each week of data, KPIs are computed and results are stored in a database. Since the management tools are often deployed on production system, the data was noisy in parts due to routine system maintenance (server reboots, performance troubleshooting etc.). Thus, the traces had missing or incorrect data for many time intervals during the trace period. We used a simple interval graph technique to identify the longest contiguous interval, where all the KPIs in one SS had monitored data available. Hence, for each SS we identified a smaller period of 56 weeks which had accurate monitored data available and used this 56 periods for our analysis.”  Here, Dasgupta discloses automatically extracting and contextualizing the identified attributes and measures using measured enterprise data (“These datasets are refreshed at daily, weekly and monthly frequencies”).  This is using one or more of a plurality of software defined beacon systems based on a context in which each software defined beacon system is operating (“production system”, “service systems”).  Dasgupta also discloses automatically scanning enterprise data sources based on a profile that specifies what to measure and at what interval to identify one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components (“For each week of data, KPIs are computed and results are stored in a database.”)).
mapping the enterprise entities as nodes and one or more relationships between the enterprise entities as edges (Dasgupta, Page 142 Figure 6, discloses: 
    PNG
    media_image1.png
    573
    938
    media_image1.png
    Greyscale

(Here, Dasgupta discloses the entities (“KPIs”) as nodes, and relationships between them as edges.)
creating contextual relevance scores for the enterprise entities and the one or more relationships between the enterprise entities as labels (Dasgupta, Fig 6 shown above, discloses labels comprising contextual relevance scores (“pairwise relationship strength”)).
connecting and automatically extracting ontologies of the enterprise entities (Dasgupta, Page 141 Section 5.2 Para 2, discloses:  “Next, the KPI relationships are extracted by individual setting of the parameters of lag and minimum pairwise relationship strength”)
automatically creating the enterprise data genome as a semantic map using the enterprise entities as the nodes of the enterprise data genome, the one or more relationships between the enterprise entities as the edges of the enterprise data genome, and contextual relevance scores as the labels of the enterprise data genome (As shown above, Dasgupta Figure 6 discloses the entities (“KPIs”) as nodes, and relationships between them as edges. The caption also discloses contextual relevance scores (“pairwise relationship strength”).  Dasgupta, Page 141 Section 5.2 Para 2, discloses automatically creating the semantic map:  “Next, the KPI relationships are extracted by individual setting of the parameters of lag and minimum pairwise relationship strength”).
and providing a data-visualization interface to provide interactive views of genome clusters of the enterprise data genome (Dasgupta Page 141 Section 5.2, discloses:  “To assist them in the selection of the outcome KPI for analysis, we show a series of trend graphs, the CDFs and the CoV values for the outcome KPIs for different service system. This view, as shown in Fig. 5c, enables users to select the outcome by investigating its behavior over time. As discussed in section 3, outcomes that demonstrate variation are more suited for this kind of influence analysis.”)
However, Dasgupta suggests, but does not explicitly teach including determining unknown attributes of organizational behavior patterns of the enterprise, without a priori knowledge, that impact outcomes of enterprise performance by deriving hidden relationships among one or more of the identified attributes, measures and thresholds (Dasgupta, Page 141 Section 5.2 Para 2, discloses:  “Next, the KPI relationships are extracted by individual setting of the parameters of lag and minimum pairwise relationship strength”.  Here, Dasgupta suggests that the system derives relationships based on the relationship strength and lag.  However, it is not explicitly stated here that additional relationships are added or inferred from an already existing established graph.)
Bauer discloses including determining unknown attributes of organizational behavior patterns of the enterprise, without a priori knowledge, that impact outcomes of enterprise performance by deriving hidden relationships among one or more of the identified attributes, measures and thresholds (Bauer, Para [0058], discloses:  “4E. Link prediction is performed for each context by dynamically adding edges at block 118. The overall skills predictions, analyses and inferences 120 are arrived at by merging the contexts 122 and suitably weighting the links of each context using an information theoretic criterion.”  Bauer continues in [0062-0064]:  “The approach of the present invention differs is some respects from the random walk approach described by the above-referenced Wang et al. publication. More specifically, after the co-clusterings are obtained one is left with an employee-skill matrix with possibly several contextual co-associations or co-clusterings overlaid upon the matrix. One can then model the employee and skills separately using undirected unipartite graphs. The relationship between employee and skills are modeled as a directed graph. For each unipartite graph, the steady state distributions are obtained using random walks. In general, a random walk on a graph is a process that begins at some vertex, and at each time step moves to another vertex. When the graph is unweighted, the vertex the walk moves can be chosen uniformly at random among the neighbors of the present vertex. When the graph is weighted, the walk moves to a neighbor vertex with a probability proportional to the weight of the corresponding edge. In contrast to the approach of Wang et al. the embodiments of this invention use a weighted two-way random walk, where the weights for each context are obtained using the co-association information. This approach beneficially provides for a higher preference for links among employees and skills belonging to the same co-cluster. The links predicted for each context can then be merged to obtain the final employee-skill links. It can be noted that the approach described by Wang et al. does not incorporate any additional context information and hence implements a single unweighted two-way random walk.”  Here, Bauer discloses deriving hidden relationships within the enterprise that impact outcomes of enterprise (Bauer describes an “enterprise” by disclosing “employee-skill”)).
Bauer and Dasgupta are analogous art because they are both in the field of endeavor of machine learning and knowledge representation.
It would have been obvious before the effective filing date of the claimed invention to combine the link prediction of Bauer with the KPI graph of Dasgupta.  The combination would result in a dynamic KPI graph that can predict new KPI relationships based on existing ones.  One of ordinary skill in the art would be motivated to do so in order to leverage new insights into ways of improving enterprise performance and financial outcomes (Bauer [0002]:  “It is critical to capture and understand the individual specialties of persons associated with an enterprise, whether these persons are employees of or otherwise affiliated with the enterprise, in order to achieve successful human capital management and operation.”)

	As per Claim 2, the combination of Dasgupta and Bauer teaches the method of claim 1.  Dasgupta teaches wherein the method is executed continuously against enterprise data sources (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies. We use data for real 57 service systems collected over 60 weeks of duration in the year 2012. We use the weekly frequency data for analysis. For each week of data, KPIs are computed and results are stored in a database.”)

	As per Claim 3, the combination of Dasgupta and Bauer teaches the method of claim 1.  Bauer teaches wherein extracting the identified attributes and measures and creating contextual relevance scores are performed using machine learning to learn from historical data and to codify the knowledge into information.  (Bauer, Para [0024], discloses: “The embodiments of this invention overcome these difficulties by providing in one aspect thereof a hybrid approach that extracts information on-demand by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data (e.g., data obtained from social media).”
Bauer and Dasgupta are analogous art because they are both in the field of endeavor of machine learning and knowledge representation.
It would have been obvious before the effective filing date of the claimed invention to combine the machine learning of Bauer with the KPI graph of Dasgupta.  Dasgupta teaches a KPI graph based on enterprise relationships, and Bauer teaches a using machine learning to “exploit any taxonomical information available in the organization”, and thus in combination Dasgupta could exploit the KPI information with machine learning when constructing the KPI graph.  One of ordinary skill in the art would be motivated to do so in order to be able to construct these relationships more efficiently, by not having to rely on humans to do so (Bauer [0022]:  “One further issue with taxonomical classification relates to the fact that existing human resource (HR) management tools are limited in understanding an employee's skill set in both scalability and depth. This is true at least for the reason that it is generally difficult to characterize employees by the specific functions they carry out or by the knowledge they have. Manual processing cannot handle a large scale workforce with a complex skill/expertise taxonomy (e.g., some enterprises can have tens or hundreds of thousands of employees having thousands or tens of thousands of skills).”)

	As per Claim 4, the combination of Dasgupta and Bauer teaches the method of claim 1.  Dasgupta teaches wherein the identified measures comprise key performance indicators, and wherein the method further comprises aggregating the key performance indicators based on identified causal relationships and contextual intelligence. (Dasgupta, Page 140 Section 5.1, discloses:  “KPI relationships in the tool are captured using a graph notation, where nodes represent the KPIs. Directed edges connecting two KPIs represents the influence relationship
between them.”)

As per Claim 5, the combination of Dasgupta and Bauer teaches the method of claim 1.  Bauer teaches wherein identifying the attributes, measures, and thresholds of enterprise entities is performed using statistical and artificial intelligence methods.  (Bauer, Para [0024], discloses: “The embodiments of this invention overcome these difficulties by providing in one aspect thereof a hybrid approach that extracts information on-demand by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data (e.g., data obtained from social media).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning of Bauer with the KPI graph of Dasgupta for at least the reasons recited in Claim 3.

As per Claim 6, the combination of Dasgupta and Bauer teaches the method of claim 1.  Dasgupta teaches wherein the measured enterprise data from which attributes and measures are extracted and contextualized comprises historical data and real-time data.  (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies.” Here, Dasgupta discloses the data extracted in real-time (“Daily”) and historically (“weekly”, “monthly”)).

As per Claim 7, Dasgupta teaches an Enterprise Data Genome Engine (EDGE) system comprising: 
a plurality of software defined beacon systems to automatically extract and contextualize, based on a context in which each software defined beacon system is operating, identified attributes and measures using measured enterprise data, each software defined beacon system including hardware and automatically scanning enterprise data sources based on a profile that specifies what to measure and at what interval one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies. We use data for real 57 service systems collected over 60 weeks of duration in the year 2012. We use the weekly frequency data for analysis. For each week of data, KPIs are computed and results are stored in a database. Since the management tools are often deployed on production system, the data was noisy in parts due to routine system maintenance (server reboots, performance troubleshooting etc.). Thus, the traces had missing or incorrect data for many time intervals during the trace period. We used a simple interval graph technique to identify the longest contiguous interval, where all the KPIs in one SS had monitored data available. Hence, for each SS we identified a smaller period of 56 weeks which had accurate monitored data available and used this 56 periods for our analysis.”  Here, Dasgupta discloses automatically extracting and contextualizing the identified attributes and measures using measured enterprise data (“These datasets are refreshed at daily, weekly and monthly frequencies”).  This is using one or more of a plurality of software defined beacon systems based on a context in which each software defined beacon system is operating (“production system”, “service systems”).  Dasgupta also discloses automatically scanning enterprise data sources based on a profile that specifies what to measure and at what interval to identify one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components (“For each week of data, KPIs are computed and results are stored in a database.”)).
at least one memory; at least one processor coupled to the at least one memory and coupled to receive information from the plurality of software defined beacon systems, wherein the at least one memory stores instructions that when executed by the at least one processor cause the at least one processor to function as:  (Dasgupta, Page 140 Section 5, discloses:  “The tooling is Html5 based with the backend supported by Java Server and IBM DB2.”  Thus, Dasgupta suggests the use of processor and a memory, which are necessary to run a computer system.)
a contextual analysis engine to mine an enterprise data set to identify patterns based on current and historical enterprise knowledge performance indicators (KPIs) and to extract contextual information from the identified patterns and information from the mined enterprise data set  (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies. We use data for real 57 service systems collected over 60 weeks of duration in the year 2012. We use the weekly frequency data for analysis. For each week of data, KPIs are computed and results are stored in a database.”  Here, Dasgupta discloses to mine an enterprise data set to identify patterns based on current and historical enterprise knowledge performance indicators (KPIs).  Dasgupta, Page 141 Section 5.2 Para 2, discloses:  “Next, the KPI relationships are extracted by individual setting of the parameters of lag and minimum pairwise relationship strength”.  Here, Dasgupta discloses extract contextual information from the identified patterns and information from the mined enterprise data set.”
a statistical modeling engine to create contextual performance indicators based on the contextual information and pattern information including a temporal ordering of events, measurements, and performance measurement data (Dasgupta, Page 141 Section 5.2 b, discloses:  “Users can study the impact of pairwise relationship strength by varying a minimum threshold on the strength parameter with a given lag setting. This filters out any relation with strength below the threshold. Fig. 6 shows a dense and a sparse KPI relationship based on threshold values of 44.3% and 51.3%, respectively. The extracted KPI relationship is visualized in Fig. 5f, with the settings in (Fig. 5e) and can be accordingly modified by users (Fig. 5g). The validated relationships are saved for future use.”  Here, Dasgupta discloses a contextual performance indicator (“extracted KPI relationship”) based on measurements (“minimum threshold”)).
a real-time recommendation engine to create contextual performance scores and measure key attributes and to evaluate the key attributes against business measures; (Dasgupta, Page 144 Para 2, discloses:  “Based on the algorithms discussed in Sections( 4.2 and 4.3), the possible plans for improvement are derived and summarized in a table (Fig. 8b). The table shows the budget required to execute the plan and duration of the execution. With the alternate plans presented, users can quickly compare and choose a plan that suits them. With the alternate plans presented, users can quickly compare and choose a plan that suits them. To further support the plan selection process, they can select a plan and get details about the rate at which they need to change a KPI’s performance (Fig. 8c). If the rates cannot be achieved due to people or process constraints on the ground, adjustments are allowed to the KPI rates. Recomputations are performed on the revised targets (based on method in sec 4.3, thereby producing a new set of expected outcomes. Fig. 8d gives the detailed weekly performance improvement plans that are derived from the final targets, using the weekly schedule computation algorithm discussed in sec 4.3. On selecting the final plan, managers can observe the week-wise perceived benefit achieved in the outcome state and compare (Fig. 8e) with respect to the current state.”  Here, Dasgupta discloses contextual performance scores (“expected outcomes”) and measure key attributes and to evaluate the key attributes against business measures (“final targets”)).
an augmented intelligence system to solicit and process feedback to update markers via labels, properties, and re-computed contextual performance scores (Dasgupta, Page 144 Para 2, discloses:  “On selecting the final plan, managers can observe the week-wise perceived benefit achieved in the outcome state and compare (Fig. 8e) with respect to the current state.”  Here, Dasgupta discloses upon user feedback (“on selecting the final plan”), to update markers via labels, properties, and re-computed contextual performance scores (“managers can observe the week-wise perceived benefit achieved in the outcome state and compare (Fig. 8e) with respect to the current state.”)
and a real-time reality engine to deliver information to an end user using an enterprise data genome as a semantic map, the enterprise data genome being based on at least the contextual performance scores (Dasgupta, Page 142 Fig. 5, discloses displaying to a user a semantic map of the enterprise genome, comprising contextual performance scores in yellow boxes:

    PNG
    media_image2.png
    638
    842
    media_image2.png
    Greyscale

measure key attributes and to provide a data-visualization interface to provide interactive views of genome clusters of the enterprise data genome in order for a user to select portions of the enterprise data genome and view related genome data (Dasgupta, as shown above, discloses measuring key attributes to provide a data visualization interface.  These are interactive views that allow a user to select and view portions of the data, as shown in the Caption to Fig. 5:  “(a) Service System and outcome Selection, (b) KPIs selection”.)
However, Dasgupta suggests, but does not explicitly teach including unknown attributes of behavior patterns of the enterprise that impact outcomes of enterprise performance, determined without a priori knowledge by deriving hidden relationships among one or more of the identified contextual performance indicators, contextual performance scores (Dasgupta, Page 141 Section 5.2 Para 2, discloses:  “Next, the KPI relationships are extracted by individual setting of the parameters of lag and minimum pairwise relationship strength”.  Here, Dasgupta suggests that the system derives relationships based on the relationship strength and lag.  However, it is not explicitly stated here that additional relationships are added or inferred from an already existing established graph.)
Bauer discloses including unknown attributes of behavior patterns of the enterprise that impact outcomes of enterprise performance, determined without a priori knowledge by deriving hidden relationships among one or more of the identified contextual performance indicators, contextual performance scores (Bauer, Para [0058], discloses:  “4E. Link prediction is performed for each context by dynamically adding edges at block 118. The overall skills predictions, analyses and inferences 120 are arrived at by merging the contexts 122 and suitably weighting the links of each context using an information theoretic criterion.”  Bauer continues in [0062-0064]:  “The approach of the present invention differs is some respects from the random walk approach described by the above-referenced Wang et al. publication. More specifically, after the co-clusterings are obtained one is left with an employee-skill matrix with possibly several contextual co-associations or co-clusterings overlaid upon the matrix. One can then model the employee and skills separately using undirected unipartite graphs. The relationship between employee and skills are modeled as a directed graph. For each unipartite graph, the steady state distributions are obtained using random walks. In general, a random walk on a graph is a process that begins at some vertex, and at each time step moves to another vertex. When the graph is unweighted, the vertex the walk moves can be chosen uniformly at random among the neighbors of the present vertex. When the graph is weighted, the walk moves to a neighbor vertex with a probability proportional to the weight of the corresponding edge. In contrast to the approach of Wang et al. the embodiments of this invention use a weighted two-way random walk, where the weights for each context are obtained using the co-association information. This approach beneficially provides for a higher preference for links among employees and skills belonging to the same co-cluster. The links predicted for each context can then be merged to obtain the final employee-skill links. It can be noted that the approach described by Wang et al. does not incorporate any additional context information and hence implements a single unweighted two-way random walk.”  Here, Bauer discloses deriving hidden relationships within the enterprise that impact outcomes of enterprise (Bauer describes an “enterprise” by disclosing “employee-skill”)).
Bauer and Dasgupta are analogous art because they are both in the field of endeavor of machine learning and knowledge representation.
It would have been obvious before the effective filing date of the claimed invention to combine the link prediction of Bauer with the KPI graph of Dasgupta.  The combination would result in a dynamic KPI graph that can predict new KPI relationships based on existing ones.  One of ordinary skill in the art would be motivated to do so in order to leverage new insights into ways of improving enterprise performance and financial outcomes (Bauer [0002]:  “It is critical to capture and understand the individual specialties of persons associated with an enterprise, whether these persons are employees of or otherwise affiliated with the enterprise, in order to achieve successful human capital management and operation.”)

As per Claim 8, the combination of Dasgupta and Bauer teaches the system defined in claim 7.  Dasgupta teaches wherein the business measures are defined by one or more business users and a recommendation and learning engine (Dasgupta, Page 144 Para 2, discloses:  “With the alternate plans presented, users can quickly compare and choose a plan that suits them. To further support the plan selection process, they can select a plan and get details about the rate at which they need to change a KPI’s performance (Fig. 8c).”)

As per Claim 9, the combination of Dasgupta and Bauer teaches the system of claim 7.  Dasgupta teaches wherein at least one of the software defined beacon system to measure, and report metrics and performance data associated with an enterprise (Dasgupta, Page 131 Intro, discloses:  “A Service System (SS) is an organization composed of (a) the resources that support, and (b) the processes that drive service interactions so that the outcomes meet customer expectations”.  Here, Dasgupta discloses an enterprise (“organization”)).

As per Claim 10, the combination of Dasgupta and Bauer teaches the system of claim 9.  Dasgupta teaches wherein the software defined beacon system is operable to continuously monitor enterprise data sources (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies.”)

As per Claim 12, the combination of Dasgupta and Bauer teaches the system of claim 7.  Dasgupta teaches wherein the real-time recommendation engine is operable with the augmented intelligence system to continuously measure, process feedbacks, and record newly discovered markers and contextual performance scores. (Dasgupta, Section 3.1 Para 2, discloses continuously measure:  “These datasets are refreshed at daily, weekly and monthly frequencies”.  Dasgupta, Page 144 Para 2, disclose process feedbacks and newly discovered markers and contextual performance scores:  “With the alternate plans presented, users can quickly compare and choose a plan that suits them. To further support the plan selection process, they can select a plan and get details about the rate at which they need to change a KPI’s performance (Fig. 8c).”)

As per Claim 13, the combination of Dasgupta and Bauer teaches the system of claim 7.  Dasgupta teaches wherein the augmented intelligence system is operable to generate predictive models and receive feedback from subject matter experts or business users to further refine the predictive models. (Dasgupta, Page 132 Last Paragraph discloses a predictive model:  “The rest of the paper is organized as follows. Section 2 presents background of the data center management domain and describes some KPIs used in our analysis. Section 3 presents our KPI data analysis and influence estimation while Section 4 introduces our prediction model and the transformation planning algorithm.”  Dasgupta, Page 144 Para 2, disclose feedback from users to further refine predictive models:  “With the alternate plans presented, users can quickly compare and choose a plan that suits them. To further support the plan selection process, they can select a plan and get details about the rate at which they need to change a KPI’s performance (Fig. 8c).”)

As per Claim 14, the combination of Dasgupta and Bauer teaches the system of claim 7.  Bauer teaches wherein the real-time recommendation engine is operable to automatically learn and adjust one or more target variables associated with a key indicator (KI) based on the machine learning (Bauer, Para [0024], discloses: “The embodiments of this invention overcome these difficulties by providing in one aspect thereof a hybrid approach that extracts information on-demand by using machine learning models that exploit any taxonomical information available in the organization as well as folksonomical information obtained using social data (e.g., data obtained from social media).”
Bauer and Dasgupta are analogous art because they are both in the field of endeavor of machine learning and knowledge representation.
It would have been obvious before the effective filing date of the claimed invention to combine the machine learning of Bauer with the KPI graph of Dasgupta.  Dasgupta teaches a KPI graph based on enterprise relationships, and Bauer teaches a using machine learning to “exploit any taxonomical information available in the organization”, and thus in combination Dasgupta could exploit the KPI information with machine learning when constructing the KPI graph.  One of ordinary skill in the art would be motivated to do so in order to be able to construct these relationships more efficiently, by not having to rely on humans to do so (Bauer [0022]:  “One further issue with taxonomical classification relates to the fact that existing human resource (HR) management tools are limited in understanding an employee's skill set in both scalability and depth. This is true at least for the reason that it is generally difficult to characterize employees by the specific functions they carry out or by the knowledge they have. Manual processing cannot handle a large scale workforce with a complex skill/expertise taxonomy (e.g., some enterprises can have tens or hundreds of thousands of employees having thousands or tens of thousands of skills).”)

As per Claim 15, the combination of Dasgupta and Bauer teaches the system of claim 7.  Dasgupta teaches further comprising a remediation engine operable to generate a next best action to remedy affected key indicators (KIs). (Dasgupta, Page 144 Para 2, discloses next best actions to remedy KIs: “With the alternate plans presented, users can quickly compare and choose a plan that suits them. To further support the plan selection process, they can select a plan and get details about the rate at which they need to change a KPI’s performance (Fig. 8c).”)

As per Claim 18, Dasgupta teaches a computer system comprising: 
at least one memory; at least one processor coupled to the at least one memory, wherein the at least one memory stores instructions that when executed by the at least one processor cause the at least one processor to function as: (Dasgupta, Page 140 Section 5, discloses:  “The tooling is Html5 based with the backend supported by Java Server and IBM DB2.”  Thus, Dasgupta suggests the use of processor and a memory, which are necessary to run a computer system.)
a data fusion and enrichment component that processes one or more data sources to generate a plurality of datasets and data, the one or more data sources containing a plurality of entities, relationships, dimensional data, facts, associations, and attributes being part of metadata that describes data from which a data genome is generated, wherein the data genome includes a plurality relationships and functions for processing and serving data genome component data (Dasgupta, Page 134 Section 3.1 Para 2, discloses:  “The KPIs are collected from different data sources such as work hours claim catalogues, human resource management, and customer works process management tools deployed in a large service delivery organization. These datasets are refreshed at daily, weekly and monthly frequencies. We use data for real 57 service systems collected over 60 weeks of duration in the year 2012.” Here, Dasgupta discloses processes one or more data sources to generate a plurality of datasets and data, the one or more data sources containing a plurality of entities, relationships, dimensional data, facts, associations, and attributes being part of metadata that describes data from which a data genome is generated.  Dasgupta, Page 140 Section 5, discloses:  “We build an interactive visualization system to enable managers/analysts of a service system to (a) explore and validate KPI relationships; (b) interactively conduct what-if analysis, and (c)choose the right action plan for improvement.” Here, Dasgupta discloses genome includes a plurality relationships and functions for processing and serving data genome component data.”)
a data access and serving component operable to enable communication with the data genome to facilitate retrieval and query of the data genome component data (Dasgupta, Page 142 Figure 5 Caption, discloses:  “An interactive visualization system to validate KPIs relationship in a service system. (a)Service System and outcome Selection, (b) KPIs selection, (c) Outcome KPI trends for service systems, (d) KPIs relationship extraction settings, (e) Graph drawing settings, (f) KPIs relationship visualization using representation discussed in Fig. 4b, and (g) Relationship validation panel.”  Here, Dasgupta discloses communication with the data genome such that the data can be retrieved, such that it is enabled to be displayed and interacted with by the user.)
a contextual intelligence (CI) component to create one or more interest graphs based on the plurality of datasets and data generated by the data fusion and enrichment service; and an enterprise data genome engine component to generate the data genome as a semantic map using information received from a plurality of software defined beacon systems that automatically extract and contextualize, based on a context in which each software defined beacon system is operating, the identified attributes and measures using measured enterprise data, each software defined beacon system including hardware and automatically scan enterprise data sources based on a profile that specifies what to measure and at what interval to identify one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components and creating an interest graph based on scanned data as part of contextualizing the identified attributes and measures (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies. We use data for real 57 service systems collected over 60 weeks of duration in the year 2012. We use the weekly frequency data for analysis. For each week of data, KPIs are computed and results are stored in a database. Since the management tools are often deployed on production system, the data was noisy in parts due to routine system maintenance (server reboots, performance troubleshooting etc.). Thus, the traces had missing or incorrect data for many time intervals during the trace period. We used a simple interval graph technique to identify the longest contiguous interval, where all the KPIs in one SS had monitored data available. Hence, for each SS we identified a smaller period of 56 weeks which had accurate monitored data available and used this 56 periods for our analysis.”  Here, Dasgupta discloses automatically extracting and contextualizing the identified attributes and measures using measured enterprise data (“These datasets are refreshed at daily, weekly and monthly frequencies”).  This is using one or more of a plurality of software defined beacon systems based on a context in which each software defined beacon system is operating (“production system”, “service systems”).  Dasgupta also discloses automatically scanning enterprise data sources based on a profile that specifies what to measure and at what interval to identify one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components (“For each week of data, KPIs are computed and results are stored in a database.”).  
(Dasgupta, Page 142 Fig. 5, discloses displaying to a user a semantic map / interest graph of the enterprise genome, comprising contextual performance scores in yellow boxes:

    PNG
    media_image2.png
    638
    842
    media_image2.png
    Greyscale

and a display coupled to the at least one processor and memory and to provide a data- visualization interface to show interactive views of genome clusters of the enterprise data genome based on user interaction with the data-visualization interface. (Dasgupta, as shown above in Figure 5, discloses measuring key attributes to provide a data visualization interface.  These are interactive views that allow a user to select and view portions of the data, as shown in the Caption to Fig. 5:  “(a) Service System and outcome Selection, (b) KPIs selection”.)
However, Dasgupta suggests, but does not explicitly teach and a learning, enrichment, analytics and prediction component to automatically predict, recommend, or infer possible attributes to be included in the data genome component and perform data enrichment to support predicted key indicators (KIs), the learning, enrichment, analytics and prediction component operable to determine unknown attributes of behavior patterns of the enterprise that impact outcomes of enterprise performance, without a priori knowledge, by deriving hidden relationships among one or more of the identified contextual performance indicators, contextual performance scores, and measure key attributes of the enterprise (Dasgupta, Page 141 Section 5.2 Para 2, discloses:  “Next, the KPI relationships are extracted by individual setting of the parameters of lag and minimum pairwise relationship strength”.  Here, Dasgupta suggests that the system derives relationships based on the relationship strength and lag.  However, it is not explicitly stated here that additional relationships are added or inferred from an already existing established graph.)
Bauer discloses and a learning, enrichment, analytics and prediction component to automatically predict, recommend, or infer possible attributes to be included in the data genome component and perform data enrichment to support predicted key indicators (KIs), the learning, enrichment, analytics and prediction component operable to determine unknown attributes of behavior patterns of the enterprise that impact outcomes of enterprise performance, without a priori knowledge, by deriving hidden relationships among one or more of the identified contextual performance indicators, contextual performance scores, and measure key attributes of the enterprise (Bauer, Para [0058], discloses:  “4E. Link prediction is performed for each context by dynamically adding edges at block 118. The overall skills predictions, analyses and inferences 120 are arrived at by merging the contexts 122 and suitably weighting the links of each context using an information theoretic criterion.”  Bauer continues in [0062-0064]:  “The approach of the present invention differs is some respects from the random walk approach described by the above-referenced Wang et al. publication. More specifically, after the co-clusterings are obtained one is left with an employee-skill matrix with possibly several contextual co-associations or co-clusterings overlaid upon the matrix. One can then model the employee and skills separately using undirected unipartite graphs. The relationship between employee and skills are modeled as a directed graph. For each unipartite graph, the steady state distributions are obtained using random walks. In general, a random walk on a graph is a process that begins at some vertex, and at each time step moves to another vertex. When the graph is unweighted, the vertex the walk moves can be chosen uniformly at random among the neighbors of the present vertex. When the graph is weighted, the walk moves to a neighbor vertex with a probability proportional to the weight of the corresponding edge. In contrast to the approach of Wang et al. the embodiments of this invention use a weighted two-way random walk, where the weights for each context are obtained using the co-association information. This approach beneficially provides for a higher preference for links among employees and skills belonging to the same co-cluster. The links predicted for each context can then be merged to obtain the final employee-skill links. It can be noted that the approach described by Wang et al. does not incorporate any additional context information and hence implements a single unweighted two-way random walk.”  Here, Bauer discloses deriving hidden relationships within the enterprise that impact outcomes of enterprise (Bauer describes an “enterprise” by disclosing “employee-skill”)).
Bauer and Dasgupta are analogous art because they are both in the field of endeavor of machine learning and knowledge representation.
It would have been obvious before the effective filing date of the claimed invention to combine the link prediction of Bauer with the KPI graph of Dasgupta.  The combination would result in a dynamic KPI graph that can predict new KPI relationships based on existing ones.  One of ordinary skill in the art would be motivated to do so in order to leverage new insights into ways of improving enterprise performance and financial outcomes (Bauer [0002]:  “It is critical to capture and understand the individual specialties of persons associated with an enterprise, whether these persons are employees of or otherwise affiliated with the enterprise, in order to achieve successful human capital management and operation.”)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta in view of Bauer, further in view of Coates et. al. (US 2016/0105329 A1; hereinafter “Coates”).
As per Claim 16, Dasgupta teaches a method comprising: 
creating a data genome semantic network by automatically extracting and contextualizing using one or more of a plurality of software defined beacon systems based on a context in which each software defined beacon system is operating, identified attributes and measures using measured enterprise data, each software defined beacon system including hardware and 10150POO1C32Patent Applicationautomatically scanning enterprise data sources on a profile that specifies what to measure and at what interval to identify one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components  (Dasgupta, Section 3.1 Para 2, discloses:  “These datasets are refreshed at daily, weekly and monthly frequencies. We use data for real 57 service systems collected over 60 weeks of duration in the year 2012. We use the weekly frequency data for analysis. For each week of data, KPIs are computed and results are stored in a database. Since the management tools are often deployed on production system, the data was noisy in parts due to routine system maintenance (server reboots, performance troubleshooting etc.). Thus, the traces had missing or incorrect data for many time intervals during the trace period. We used a simple interval graph technique to identify the longest contiguous interval, where all the KPIs in one SS had monitored data available. Hence, for each SS we identified a smaller period of 56 weeks which had accurate monitored data available and used this 56 periods for our analysis.”  Here, Dasgupta discloses automatically extracting and contextualizing the identified attributes and measures using measured enterprise data (“These datasets are refreshed at daily, weekly and monthly frequencies”).  This is using one or more of a plurality of software defined beacon systems based on a context in which each software defined beacon system is operating (“production system”, “service systems”).  Dasgupta also discloses automatically scanning enterprise data sources based on a profile that specifies what to measure and at what interval to identify one or more relevant attributes, metrics, properties, key indicators (KIs) and key measures (KMs) components (“For each week of data, KPIs are computed and results are stored in a database.”)).
wherein the data genome semantic network is represented as a semantic map using enterprise entities as nodes of the data genome semantic network, with relationships between the enterprise entities as edges of the data genome semantic network, and contextual relevance scores as labels of the data genome (Dasgupta, Page 142 Fig. 5, discloses displaying to a user a semantic map of the enterprise genome, comprising contextual performance scores in yellow boxes:

    PNG
    media_image2.png
    638
    842
    media_image2.png
    Greyscale

providing a data-visualization interface that displays interactive views of genome clusters of the enterprise data genome to enable user selection of portions of the enterprise data genome and viewing of related genome data (Dasgupta, as shown above in Figure 5, discloses measuring key attributes to provide a data visualization interface.  These are interactive views that allow a user to select and view portions of the data, as shown in the Caption to Fig. 5:  “(a) Service System and outcome Selection, (b) KPIs selection”.)
However, Dasgupta suggests, but does not explicitly teach determining unknown attributes of behavior patterns of the enterprise that impact outcomes of enterprise performance, without a priori knowledge, by deriving hidden relationships among one or more of the identified contextual performance indicators, contextual performance scores, and measure key attributes of the enterprise (Dasgupta, Page 141 Section 5.2 Para 2, discloses:  “Next, the KPI relationships are extracted by individual setting of the parameters of lag and minimum pairwise relationship strength”.  Here, Dasgupta suggests that the system derives relationships based on the relationship strength and lag.  However, it is not explicitly stated here that additional relationships are added or inferred from an already existing established graph.)
Bauer discloses determining unknown attributes of behavior patterns of the enterprise that impact outcomes of enterprise performance, without a priori knowledge, by deriving hidden relationships among one or more of the identified contextual performance indicators, contextual performance scores, and measure key attributes of the enterprise (Bauer, Para [0058], discloses:  “4E. Link prediction is performed for each context by dynamically adding edges at block 118. The overall skills predictions, analyses and inferences 120 are arrived at by merging the contexts 122 and suitably weighting the links of each context using an information theoretic criterion.”  Bauer continues in [0062-0064]:  “The approach of the present invention differs is some respects from the random walk approach described by the above-referenced Wang et al. publication. More specifically, after the co-clusterings are obtained one is left with an employee-skill matrix with possibly several contextual co-associations or co-clusterings overlaid upon the matrix. One can then model the employee and skills separately using undirected unipartite graphs. The relationship between employee and skills are modeled as a directed graph. For each unipartite graph, the steady state distributions are obtained using random walks. In general, a random walk on a graph is a process that begins at some vertex, and at each time step moves to another vertex. When the graph is unweighted, the vertex the walk moves can be chosen uniformly at random among the neighbors of the present vertex. When the graph is weighted, the walk moves to a neighbor vertex with a probability proportional to the weight of the corresponding edge. In contrast to the approach of Wang et al. the embodiments of this invention use a weighted two-way random walk, where the weights for each context are obtained using the co-association information. This approach beneficially provides for a higher preference for links among employees and skills belonging to the same co-cluster. The links predicted for each context can then be merged to obtain the final employee-skill links. It can be noted that the approach described by Wang et al. does not incorporate any additional context information and hence implements a single unweighted two-way random walk.”  Here, Bauer discloses deriving hidden relationships within the enterprise that impact outcomes of enterprise (Bauer describes an “enterprise” by disclosing “employee-skill”)).
Bauer and Dasgupta are analogous art because they are both in the field of endeavor of machine learning and knowledge representation.
It would have been obvious before the effective filing date of the claimed invention to combine the link prediction of Bauer with the KPI graph of Dasgupta.  The combination would result in a dynamic KPI graph that can predict new KPI relationships based on existing ones.  One of ordinary skill in the art would be motivated to do so in order to leverage new insights into ways of improving enterprise performance and financial outcomes (Bauer [0002]:  “It is critical to capture and understand the individual specialties of persons associated with an enterprise, whether these persons are employees of or otherwise affiliated with the enterprise, in order to achieve successful human capital management and operation.”)
However, the combination of Dasgupta and Bauer thus far fails to teach receiving a search query;  performing a search to traverse a data genome semantic network for an enterprise, at least in part, on the search query to identify a group of search result key indicators (KIs) and dependent attributes, properties, and key measures; determining trends and anomalies of a first set of KIs in a set of the search result KIs in the group based on date information; generating a score for one or more search result KIs in the set of search result KIs, at least in part, on a difference between target values of the search result KIs and actual values of the search result KIs in the set of search result KIs; ranking the search result KIs with regard to at least one other KI of the search result KIs based, at least in part, on the score; 
Coates teaches receiving a search query; performing a search to traverse a [data genome semantic network] for an enterprise, at least in part, on the search query to identify a group of search result key indicators (KIs) and dependent attributes, properties, and key measures (Recall above that Dasgupta discloses a data genome semantic network.  Coates, Para [0116], discloses:  “The values 108A-C for the KPIs can be produced by executing the search query of the respective KPI. In one example, the search query defining a KPI 106A-C can be executed upon receiving a request (e.g., user request). For example, a service-monitoring dashboard, which is described in greater detail below in conjunction with FIG. 35, can display KPI widgets providing a numerical or graphical representation of the value 108 for a respective KPI 106. A user may request the service-monitoring dashboard to be displayed at a point in time, and the search queries for the KPIs 106 can be executed in response to the request to produce the value 108 for the respective KPI 106. The produced values 108 can be displayed in the service-monitoring dashboard.”)
determining trends and anomalies of a first set of KIs in a set of the search result KIs in the group based on date information (Coates, Para [0119], discloses:  “In one implementation, the machine data (e.g., machine data 110A-E) used by a search query defining a KPI (e.g., KPI 106A) to produce a value can be based on a time range. The time range can be a user-defined time range or a default time range.”  Time is part of a date, and thus Coates discloses values based on date information.  Coates, Para [0104], discloses trends and anomalies:  “In addition, specific actions can be defined that are to be taken when the aggregate KPI indicating the overall health of a service, for example, exceeds a particular threshold.”  Here, Coates discloses trends (“overall health of a service”) and anomalies (“exceeds a particular threshold”)).
generating a score for one or more search result KIs in the set of search result KIs, at least in part, on a difference between target values of the search result KIs and actual values of the search result KIs in the set of search result KIs  (Coates, Para [0265], discloses:  “As will be discussed in more detail below in conjunction with FIG. 34, the calculation of a score for an aggregate KPI may be based on ratings assigned to different states of an individual KPI. Referring again to FIG. 33A, a user can select button 3313 for defining threshold settings, including state ratings, for a KPI to display GUI 3350 in FIG. 33B. FIG. 33B illustrates an example GUI 3350 for defining threshold settings, including state ratings, for a KPI, in accordance with one or more implementations of the present disclosure.” Here, Coates discloses a score for each KI that is based at least in part on a different between the actual value of the KI and a target value (“threshold”) of the KI.)
ranking the search result KIs with regard to at least one other KI of the search result KIs based, at least in part, on the score (Coates, Para [0263], discloses that the score described above can be weighted by ranking:  “In another example, a user can provide input that ranks the KPIs of a service from least important to most important, and the ranking of a KPI specifies the user selected weight for the respective KPI. For example, a user may assign a weight of 1 to the Memory Usage KPI, assign a weight of 2 to the CPU Usage KPI, and assign a weight of 3 to the Request Response Time KPI. The assigned weight of each KPI may be included in the service definition specifying the KPIs, or in a separate data structure together with other settings of a KPI.”)
Coates and the combination of Dasgupta and Bauer are analogous art because they are both in the field of endeavor of machine learning and KPIs.
It would have been obvious before the effective filing date of the claimed invention to combine the KPI querying and scoring of Coates with the KPI graph of the combination of Dasgupta and Bauer.  One of ordinary skill in the art would be motivated to do so in order to make it easier and more efficient to gain insight into how to improve business practices (Coates [0100-0101]:  “Implementations of the present disclosure enable end-users to understand an environment (e.g., IT environment) and the services in the environment. For example, end-users can understand and monitor services at a business service level, application tier level, etc. Implementations of the present disclosure are described for monitoring a service at a granular level. For example, one or more aspects of a service can be monitored using one or more key performance indicators for the service. A performance indicator or key performance indicator (KPI) is a type of performance measurement. For example, users may wish to monitor the CPU (central processing unit) usage of a web hosting service, the memory usage of the web hosting service, and the request response time for the web hosting service. In one implementation, a separate KPI can be created for each of these aspects of the service that indicates how the corresponding aspect is performing.”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta in view of Bauer and Coates, further in view of French et. al. (US 2013/0080260 A1; hereinafter “French”).
As per Claim 17, the combination of Dasgupta, Bauer, and Coates discloses the method defined in Claim 16.  Coates teaches generating a score for the KI based, at least in part, on a measure of how the attributes, measures, and trends associated with the KI changes over time (Coates, Para [0265], discloses:  “As will be discussed in more detail below in conjunction with FIG. 34, the calculation of a score for an aggregate KPI may be based on ratings assigned to different states of an individual KPI. Referring again to FIG. 33A, a user can select button 3313 for defining threshold settings, including state ratings, for a KPI to display GUI 3350 in FIG. 33B. FIG. 33B illustrates an example GUI 3350 for defining threshold settings, including state ratings, for a KPI, in accordance with one or more implementations of the present disclosure.” Here, Coates discloses a score for each KI that is based at least in part on a different between the actual value of the KI and a target value (“threshold”) of the KI.  This can be based on changes over time, as Coates Para [0119]:  “In one implementation, the machine data (e.g., machine data 110A-E) used by a search query defining a KPI (e.g., KPI 106A) to produce a value can be based on a time range. The time range can be a user-defined time range or a default time range.”)
ranking the KI with regard to at least one other KI based, at least in part, on the score (Coates, Para [0263], discloses that the score described above can be weighted by ranking:  “In another example, a user can provide input that ranks the KPIs of a service from least important to most important, and the ranking of a KPI specifies the user selected weight for the respective KPI. For example, a user may assign a weight of 1 to the Memory Usage KPI, assign a weight of 2 to the CPU Usage KPI, and assign a weight of 3 to the Request Response Time KPI. The assigned weight of each KPI may be included in the service definition specifying the KPIs, or in a separate data structure together with other settings of a KPI.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Coates with the combination of Dasgupta and Bauer for at least the reasons recited in Claim 16.
However, the combination of Dasgupta, Bauer, and Coates fails to explicitly teach determining a measure of how sentiments and mood of enterprise data associated with a KI changes over time.
French teaches determining a measure of how sentiments and mood of enterprise data associated with a KI changes over time (French, Para [0062], discloses:  “The KPI's computed may include value(s) of human emotion over time, the delta or change in emotion over time per consumer. In one embodiment, the following information may be computed by the human metrics data manager 216 at each time period: consumer ID, location, time period, ambient metrics (temperature, light/dark, etc.), human emotion, human emotion delta.”)
French and the combination of Dasgupta, Bauer, and French are analogous art because they are both in the field of endeavor of machine learning and KPIs.
It would have been obvious before the effective filing date of the claimed invention to combine the sentiment KPI of French with the KPI graph of the combination of Dasgupta, Bauer, and Coates.  One of ordinary skill in the art would be motivated to do so in order to increase revenue by tailoring business practices to performance indicators that maximize client satisfaction (French [0005]:  “Systems are known which adapt delivered content to a consuming person's emotion. The emotion of a consuming person may be measured and used to determine appropriate content to be delivered. In this way, the interest of a consuming person may be determined and the content changed appropriately.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lukas Masuch et. al. (“Hack: Enterprise Knowledge Graph - One graph to connect them all”) and linked presentation (“Enterprise Knowledge Graph”), discloses a knowledge graph of enterprise entities, which includes on Page 8 of the article: “The Recommendation Module bundles various technologies and algorithms to generate context-based recommendations from the knowledge graph.”
Wetzstein et. al. ("Monitoring and Analyzing Influential Factors of Business Process Performance") discloses using machine learning to construct a tree of KPIs
Fukuda (US 2009/0281845 A1) discloses an enterprise knowledge graph comprising KPIs and relationships between
Byron et. al. (US 2014/0289173 A1) discloses constructing an ontology / knowledge base for an enterprise
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./             Examiner, Art Unit 2126     
/ANN J LO/             Supervisory Patent Examiner, Art Unit 2126